Case 2:20-cv-03776-RGK-SK Document 43 Filed 09/17/20 Page 1of2 Page ID #:349

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03776-RGK-SK Date September 17, 2020

 

 

Title Geraldine Drake et al v. Princess Cruise Lines Ltd.

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Joseph Remigio Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Defendant’s Motion to Dismiss [DE 36];

Plaintiffs’ Motion for Leave to Amend [DE 37]

I. INTRODUCTION

This case arises out of the COVID-19 outbreak on the Grand Princess—a cruise ship operated
by Princess Cruise Lines, Ltd. (“Princess Cruises” or “Defendant”). The Grand Princess departed out of
San Francisco for Hawaii on February 21, 2020, during the early days of the COVID-19 pandemic in
America. The ship had 3,533 people on board: 2,422 passengers and 1,111 crew. As of March 6, 46
people on the ship had been tested, and 21 tested positive—numbers which would rise precipitously in
the coming weeks.

On April 24, 2020, Plaintiffs Geraldine Drake, Mario Batz, Brian Kirby, and Aurora Kirby
(collectively, “Plaintiffs’”) filed this lawsuit against Princess Cruises alleging negligence and gross
negligence. Plaintiffs were passengers on the Grand Princess who were quarantined on the ship.
Geraldine Drake and Brian Kirby allege that they contracted COVID-19 at an unspecified point, while
Mario Batz and Aurora Kirby do not allege that they contracted the disease.

Presently before the Court are: (1) Defendant’s Motion to Dismiss, and (2) Plaintiffs’ Unopposed
Motion for Leave to Amend. For the following reasons, the Court GRANTS Plaintiffs’ Motion and
grants Plaintiffs leave to file a First Amended Complaint. The Court DENIES as moot Defendant’s
Motion to Dismiss.

Il. JUDICIAL STANDARD

To prevail on a motion for leave to amend, the moving party must demonstrate that amendment
is proper under Rule 15(a)(2). Rule 15(a)(2) provides that a court should “freely give leave where justice
so requires.” Fed. R. Civ. P. 15(a)(2). Generally, a court will grant the motion unless the opposing party

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:20-cv-03776-RGK-SK Document 43 Filed 09/17/20 Page 2 of2 Page ID #:350

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03776-RGK-SK Date September 17, 2020

 

 

Title Geraldine Drake et al v. Princess Cruise Lines Ltd.

 

can substantially show one of the Foman factors: “undue delay, bad faith or dilatory motive on the part
of the movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice
to the opposing party by virtue of allowance of the amendment, [or] futility of amendment.” Foman v.
Davis, 371 U.S. 178, 182 (1962).

Ill. DISCUSSION

Plaintiffs ask for leave to file a First Amended Complaint so that they can address the criticisms
raised by Defendant in its Motion to Dismiss. Because Defendant does not oppose the Motion, and in
light of the liberal policy in favor of amendment, the Court grants Plaintiffs’ Motion.

IV. CONCLUSION

For the foregoing reasons, the Court GRANTS Plaintiffs’ Motion for Leave to Amend and
DENIES as moot Defendant’s Motion to Dismiss. Plaintiffs shall file a First Amended Complaint
within 10 calendar days of this Order’s issuance.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
